56 F.3d 78NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Marta TARBELL, Plaintiff-Appellant,v.WICK COMMUNICATIONS CORP., Defendant-Appellee.
No. 94-1242.
United States Court of Appeals, Tenth Circuit.
May 25, 1995.

John H. Steel, Telluride, CO, for plaintiff-appellant Tarbell.
Ira M. Long, Jr.  (Alvin M. Cohen, with him on the brief), Roos, Cohen & Long, Denver, CO, for defendant-appellee.
Before SEYMOUR, Chief Judge, HENRY, Circuit Judge, and COOK*, Senior District Judge.
ORDER AND JUDGMENT**
HENRY, Circuit Judge.


1
This is a diversity case in which the plaintiff, Marta Tarbell, appeals from a summary judgment in favor of her former employer, Wick Communications Corporation.  On appeal Ms. Tarbell contends that Colorado's law of constructive discharge and wrongful termination should have allowed her case to go to a jury.


2
We have examined the arguments of the parties in light of the record and AFFIRM for substantially the same reasons given by the district court.



*
 Honorable H. Dale Cook, Senior District Judge, United States District Court for the Northern District of Oklahoma, sitting by designation


**
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order.  151 F.R.D. 470 (10th Cir. 1993)